USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x

VERONICA VERA,
Plaintiff,
19-cv-6425 (ALC)
-against-
IPPUDO NY, LLC, and 321 W. 51ST ORDER
CORP.,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made

within thirty (30) days.

SO ORDERED. ; pos

Dated: New York, New York
January 7, 2020

   

  

"HON. ANDREW L. CARTER, JR. ,
United States District Judge.

 
